Citation Nr: 1632405	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-31 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment rendered by [redacted] on January [redacted], 2015, and [redacted] from January [redacted], 2015, to January [redacted], 2015.


REPRESENTATION

Veteran is represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 determination of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the treatment rendered by [redacted] on January 13, 2015, and [redacted] from January 13, 2015, to January 15, 2015, was furnished after the Veteran's medical emergency ended.

2.  The record does not show that a VA or other Federal facility was not feasibly available at the time the Veteran was transferred to [redacted], nor that an attempt to use a VA or other Federal facility beforehand would not have been reasonable.  

3.  The record does not show that a non-VA facility notified VA at the time the Veteran could be safely transferred to a VA or other Federal facility and that the transfer was not accepted; or that a non-VA facility made and documented reasonable attempts to request transfer of the Veteran to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria have not been met for payment or reimbursement of unauthorized medical expenses for treatment rendered by [redacted] on January 13, 2015, and [redacted] from January 13, 2015, to January 15, 2015.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

In a January 2016 letter, the Veterans Health Administration (VHA) advised the Veteran that VA would assist him in obtaining evidence relevant to his claim, including private medical records.  In a June 2015 letter and a January 2016 statement of the case, the VHA advised the Veteran that his claim for payment or reimbursement was denied because it was determined that the treatment at issue was rendered after the Veteran's condition stabilized and at a time when he could have been safely transferred to a VA facility.  In a written statement received with the Veteran's substantive appeal, the Veteran presented arguments directly relevant to a regulation addressing when a Veteran may be entitled to payment of unauthorized medical expenses for continued, non-emergency treatment.  See 38 C.F.R. § 17.1005.  Accordingly, the Board finds that the Veteran demonstrated actual knowledge of what was needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).  

In addition, the Board finds that the duty to assist has been satisfied.  The VHA obtained the Veteran's VA and private treatment records, as well as two medical opinions addressing the question of whether the treatment at issue was rendered for an emergency.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran seeks payment or reimbursement of unauthorized medical expenses for treatment rendered to him by [redacted] ambulance service ("[redacted]") and [redacted] ("Bayonet Point") from January 13, 2015, to January 15, 2015.

A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  

Pursuant to 38 U.S.C.A. § 1728, VA will pay or reimburse veterans for emergency medical services when such care or services were rendered to a veteran: (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D)  who is participating in a vocational rehabilitation program, and certain conditions are met.  See 38 U.S.C.A. § 1728(a) (West 2014).

The record shows that Veteran is service connected for posttraumatic stress disorder with depression and degenerative arthritis of the right knee.  The Veteran has not asserted, and the record does not show, that the treatment at issue was in any way related to a psychiatric disorder or a right knee disability, or that the Veteran participated in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are not applicable.

Pursuant to 38 U.S.C.A. § 1725, VA will pay or reimburse veterans for unauthorized emergency treatment for nonservice-connected conditions provided certain requirements are met.  38 U.S.C.A. § 1725.

"Emergency treatment" is defined as medical care or services furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until:

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if:

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 

38 U.S.C.A. § 1725(f). 

With one exception, which will be discussed herein, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

Payment or reimbursement of the costs of continued, non-emergency treatment (that is, after the medical emergency ended) may be approved only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c). 

The evidence of record establishes that on January 13, 2015, the Veteran sought treatment at a walk-in clinic for a fever, throat pain, and an inability to swallow.  After a test for streptococcal bacteria was negative, the treatment provider advised the Veteran to go to the emergency room.  Thereafter, the Veteran presented to the emergency department at the Medical Center of Trinity ("Trinity").  A CT scan of the neck was unremarkable, and an x-ray revealed some soft tissue thickening of the neck and a candida-like appearance on the posterior oropharynx.  Clindamycin and Nystatin were administered intravenously.  The treatment provider recommended admission; however, the hospital did not have a gastrointestinal or ear, nose, and throat specialist on call to perform further diagnostic testing.  The record shows that the treatment provider then spoke with the emergency department director at[redacted], who accepted the transfer.  The diagnoses at discharge were sore throat and dysphagia.  It was noted that the Veteran's condition was stable for transfer.  According to the ambulance report, the Veteran was exiting the bathroom when [redacted] arrived.  Two medical professionals assisted the Veteran onto a stretcher, and the Veteran was transported to[redacted] for an ear, nose, and throat consultation without incident.  Upon arrival at[redacted], it was noted that the Veteran's condition was stable, and the admitting hospitalist decided to hold off on a gastrointestinal consultation initially and admitted the Veteran to the medical floor.  

The VHA approved payment for the emergency services rendered at Trinity, but denied payment for treatment rendered by [redacted] and[redacted].  Two VHA physicians reviewed the medical evidence of record and concluded that by the time the Veteran was discharged from Trinity and transferred to[redacted], his condition had stabilized such that he could have been safely transferred to a VA facility.  See 38 U.S.C.A. § 1725(f); 38 C.F.R. § 17.1005(b).  Indeed, treatment records from Trinity and[redacted] described the Veteran's condition as "stable," and he was transported from one private treatment facility to another without incident, where he was admitted for further diagnostic testing.  Based on the foregoing, the Board finds that after the Veteran was discharged from Trinity and transferred to[redacted], he could have been safely transferred to a VA or other Federal facility.  As such, the treatment at issue was furnished after the medical emergency ended.  See 38 C.F.R. § 17.1005(b).  Moreover, the record does not show that a VA or other Federal facility was not feasibly available at the time the Veteran was transferred to[redacted], nor that an attempt to use a VA or other Federal facility beforehand would not have been reasonable.  As such, the treatment rendered to the Veteran after his discharge from Trinity does not meet the definition of "emergency treatment" under 38 U.S.C.A. § 1725.

In a written statement received in January 2016, the Veteran asserted that he asked a physician at Trinity to transfer him to the James Hailey VA Medical Center, but the physician apparently advised him that VA was unable to accept the transfer.  The Veteran further stated that Trinity contacted VA, who allegedly advised Trinity that the Veteran's transfer to[redacted] would be covered by VA.  Upon arriving at[redacted], the Veteran asserted that he again requested to be transferred to a VA facility, but was told by a physician that VA was unable to take him.  The Veteran also stated that his daughter contacted VA and was apparently advised that the transfer to[redacted] would be covered by VA.  

Although the Veteran asserts that Trinity and[redacted] were both advised by VA that the Veteran could not be transferred to a VA facility, such is not supported by the evidence of record.  Notably, the record contains documentation of the conversation a treatment provider at Trinity had with the emergency department director at[redacted] regarding the Veteran's transfer; however, there is no mention of a request to transfer the Veteran to a VA facility which was not accepted by VA.  The Board finds that it is reasonable to conclude that when documenting a transfer request to[redacted], it is likely that the treatment provider would have noted if an initial request to transfer the Veteran to a VA facility was refused by VA.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., Concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Likewise, treatment records from[redacted] do not show a request to transfer the Veteran to a VA facility.  The Board notes that the Veteran's VA treatment records reflect that on January 14, 2015, the Veteran's daughter called VA and informed a VHA employee that the Veteran was admitted to[redacted] the day before.  With respect to the question of whether the Veteran was requesting a transfer, the record says "unknown."   Although the Board is sympathetic toward the Veteran's circumstances, the record does not show that either non-VA facility documented any attempt to transfer the Veteran to a VA facility, which is required for payment or reimbursement of continued, non-emergency care.  Accordingly, payment or reimbursement is not warranted under 38 C.F.R. § 17.1005(c).  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for payment or reimbursement, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment rendered by [redacted] on January 13, 2015, and [redacted] from January 13, 2015, to January 15, 2015, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


